DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-11 are objected to because of the following informalities:  claims 2-11 all have incorrect dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 2 recites the limitation "said first flute" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said first flute" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 2, sets forth “a sharp edge along said length of said flute edge”. However, it is unclear how this “sharp edge” is related to the “sharp edge” already set forth in claim 2, line 2, from which claim 3 appears to depend. In other words, it is unclear if the sharp edges are one and the same or two different sharp edges altogether.  
Claim 5 recites the limitation "said second blunt edge" in lines 2-3 (as claim 5 appears to depend from claim 1).  There is insufficient antecedent basis for this limitation in the claim.
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briesmeister 5,040,361. 

Independent Claim 1: Briesmeister discloses a stalk roll (10) comprising a plurality of flutes (32), 
wherein each flute has a flute base (34) and a flute edge (40), 
wherein said flute base and said flute edge are connected to one another via a radius (seen in Figs. 5-8),
wherein a length of said flute base is parallel to a length of said flute edge (see Figs. 3, 7), and 
wherein a 10width of said flute base is angled with respect to a width of said flute edge (Figs. 5-8),
wherein said flute bases of said plurality are positioned adjacent one another to form a main cylinder (Figs. 5-6, 8), and 
wherein said flute edges extend outward from said main cylinder in a generally radial direction (as seen in Figs. 5-6, 8 the edges have a radial component and so extend in a generally radial direction), as per claim 1.
  
Dependent Claims 2-11: Briesmeister further discloses wherein said flute edge (40) of said first flute further comprises 15a first blunt edge (36) and a sharp edge (100) along said length of said flute edge, as per claim 2;
wherein said flute edge (40) of said first flute further comprises a second blunt edge (38), a sharp edge (also 100) along said length of said flute edge, as per claim 3;
wherein said flute base (34) further comprises an aperture (64) passing through said base, as per claim 4;
20wherein said flute base (34) further comprises a base bevel (at 62) at a first terminal end of said base (the end of 44 where 62 begins, see Fig. 7), wherein said first terminal end is adjacent said second blunt edge (38) of said flute edge (40), as per claim 5;
wherein said flute base (34) further comprises a notch (62) formed in said base along a length of said base, wherein said notch reduces the distance between an 25edge (44) of said base and said radius (the bend where 34 and 40 meet), as per claim 6;
a nose cone (76) engaged with said plurality of flutes (32) at a first terminal end (at the forward end) of said plurality of flutes, as per claim 7;
93Attorney Docket No: P13168US015wherein said plurality of flutes (32) is further defined as eight said flutes (col. 3, lns. 41-43), as per claim 8;
wherein said plurality of flutes (32) is further defined as ten said flutes (col. 3, lns. 41-43), as per claim 9;
wherein a first flute (32) of said plurality of flutes (32) further 10comprises a first blunt edge (36) and a sharp edge (100) along said length of said flute edge, as per claim 10;
wherein a second flute (flute 32, offset 180 degrees of the first flute, so say at 12 and 6 o’clock as seen in Figs. 5-6, 8) of said plurality flutes further comprises a first blunt edge (36) and a sharp edge (100) along said length of said flute edge, and wherein said first flute and said second flute are offset from one another by approximately 180 degrees (as seen in Figs. 5-6, 8 each flute has a flute positioned at 180 degrees), as per claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 27, 2022